Citation Nr: 0736316	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  98-14 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for service-connected amnestic disorder.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from September 1987 to July 
1997, as well as approximately eight months of prior 
unverified active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which, in pertinent part, granted service 
connection for an amnestic disorder and assigned a 10 percent 
disability rating, effective July 1997.  The veteran appealed 
the RO's determination.  During the appeal, the veteran 
moved, and jurisdiction of the claim was transferred to the 
Newark, New Jersey, RO.  The veteran has since moved to 
Florida, and jurisdiction of the claim is now with the St. 
Petersburg, Florida, RO.  

In a February 1999 rating decision, the Newark RO increased 
the veteran's disability rating to 30 percent, effective July 
1997.  The veteran was advised of the above grant of 
increased rating by letter and a Supplemental Statement of 
the Case (SSOC) mailed to him in March 1999.  However, he did 
not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 
(1993), the U.S. Court of Appeals for Veterans Claims held 
that, on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  Thus, this appeal continues.  

In January 1999, the veteran testified before a Hearing 
Officer at the Newark RO.  The veteran also testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
at the St. Petersburg RO in January 2005.  Transcripts of 
both hearings are associated with the claims file.  

This claim was previously before the Board in July 2005.  At 
that time, the Board remanded the veteran's claim for 
additional development, to include scheduling the veteran for 
a VA examination in order to clarify his diagnosis.  The 
veteran was afforded a VA examination in July 2007, and all 
other requested development has been completed.  Therefore 
the issue on appeal is properly before the Board for 
appellate consideration.  

At the July 2007 VA examination, the veteran was diagnosed 
with attention deficit hyperactivity disorder (ADHD).  Review 
of the record shows the veteran has previously asserted that 
his service-connected amnestic disorder was misdiagnosed 
during service and that his correct diagnosis is, and has 
been, ADHD.  Because the veteran does not appear to be 
professionally qualified to make that diagnostic assessment, 
and the evidentiary record does not evince such a conclusion, 
the issue of entitlement service connection for ADHD is 
referred to the RO for appropriate consideration.  


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected amnestic 
disorder is characterized by a social and occupational 
impairment that causes occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to a short-term memory impairment, difficulty 
following instructions, and difficulty concentrating.  The 
veteran has been shown to have occasional mood and motivation 
disturbances but his affect is fairly consistently described 
as appropriate, his communication is good, his judgment and 
abstract thinking are intact, he does not have any panic 
attacks, and he is able to maintain good personal hygiene.   


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for service-connected amnestic disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9327-9312 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In August 2001, November 2001, August 2003, and April 2007, 
the RO sent the veteran letters informing him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
VCAA letters informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies, including VA, the service department, and 
the Social Security Administration.  He was advised that it 
was his responsibility to send medical records showing his 
service-connected disability had increased in severity, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also advised that he 
should send information describing any additional evidence or 
the evidence itself.  He was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).  Finally, the 
Board notes the April 2007 letter informed the veteran of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board notes that the VCAA letters were sent to the 
veteran after the initial RO decision.  See Pelegrini, supra.  
However, it must also be noted that the claim for service 
connection for amnestic disorder currently on appeal was 
initiated in July 1997, and subsequently denied in a February 
1998 rating decision.  The VCAA was enacted in November 2000, 
at which time further development was being taken on the 
case.  After development was completed, the RO sent the 
veteran the August and November 2001 VCAA letters, after 
which the RO denied the veteran's claim in SSOCs dated in 
September 2002 and July 2007.  Therefore, the Board finds 
that the timing error in this case was cured by subsequent 
readjudication of the veteran's claim.  See Mayfield, supra.  

The Board finds that the content of the August 2001, November 
2001, August 2003, and April 2007 letters provided to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, SSOCs dated in September 
2002 and July 2007 provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

In addition, it appears that VA has satisfied its duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See 38 C.F.R. § 3.159(b).  The 
evidentiary record contains the veteran's service medical 
records (SMRs), as well as post-service private medical 
records and VA outpatient treatment records.  With respect to 
the veteran's service medical records, the Board notes that 
this claim was remanded in July 2005 in order for the RO to 
obtain SMRs for the veteran's period of active service in the 
U.S. Marine Corps in 1978 to 1979, and for a subsequent 
period of reserve duty, to include service in the Air 
National Guard from 1981 to 1985.  The veteran's SMRs for his 
period of active duty in 1978 to 1979 were obtained and 
associated with the claims file.  However, the RO was 
unsuccessful in obtaining medical records from the California 
Air National Guard. 

The RO documented its efforts to obtain the additional 
service medical records in a June 2007 Memorandum of 
Unavailability, including two separate letters sent to the 
veteran requesting he complete an SF-180 in order for the 
records to be requested and obtained.  The veteran did not 
respond to the RO's two requests, and the records could not 
be obtained.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and that VA has satisfied its duty to assist the 
veteran in obtaining evidence.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for amnestic disorder was established in 
February 1998, and the RO assigned a 10 percent disability 
evaluation pursuant to Diagnostic Code (DC) 9327-9312.  At 
that time, the RO considered a September 1997 VA examination 
report and determined that his service-connected mental 
disorder was chiefly characterized by a short-term memory 
impairment.  

The veteran appealed the RO's determination and was afforded 
a personal hearing and VA examination in January 1999.  Based 
upon the January 1999 personal hearing testimony and VA 
examination report, the RO increased the veteran's disability 
evaluation to 30 percent, effective July 1997.  The RO 
specifically noted the veteran's difficulty in maintaining 
employment due to his forgetfulness, as well as his worry and 
anxiety.  As noted, the veteran did not withdraw his claim 
after being notified of the grant of an increased rating; 
therefore, his appeal continues.  See AB v. Brown, supra.  

The service-connected amnestic disorder is currently rated 30 
percent disabling under DC 9327-9312.  Amnestic disorder is 
not listed in the Rating Schedule, and the RO applied DC 
9327-9312 pursuant to 38 C.F.R. § 4.20, which provides that 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptoms, are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  Id.  

The RO determined that the most closely analogous diagnostic 
codes are DCs 9327 and 9312, which provide the rating 
criteria for other organic mental disorders (including 
personality change due to a general medical condition) and 
dementia of the Alzheimer's type, respectively.  Both DCs 
9327 and 9312 are rated under a general rating formula for 
mental disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under the 
general rating formula, a 30 percent rating is assigned where 
there is an occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

Review of the pertinent evidence shows the veteran's service-
connected disability is manifested primarily by a memory 
impairment, difficulty following instructions, and difficulty 
concentrating.  The evidence shows the veteran has 
consistently reported experiencing problems with his memory 
at work and at home, such that he cannot remember 
instructions that are given to him, the names of friends, or 
numbers.  He has also reported that he is easily distracted 
to the point where he cannot complete tasks that are assigned 
to him.  

With respect to the specifically enumerated symptomatology 
contemplated for the 50 percent evaluation under the general 
rating formula, the Board notes the evidence shows the 
veteran has disturbances in mood associated with his service-
connected disability as his mood has been variously described 
as euthymic, anxious, mildly depressed, and angry.  In 
January 2001, the veteran reported that his new medication 
was assisting in increasing his motivation and interest in 
daily activities; however, at the July 2007 VA examination, 
the veteran reported that his mood was low and he felt 
discouraged.  

The veteran clearly has a memory impairment associated with 
his service-connected disability.  However, the evidence 
shows that his immediate memory is more impaired than his 
remote memory.  The Board does note the evidence shows the 
veteran has difficulty completing tasks; however, this 
appears to be a function of his short-term memory impairment, 
as the evidence shows his long-term memory is intact and 
normal.  See February 1998 VA outpatient treatment record; 
see also VA examination reports dated September 1997 and July 
2007.  In this context, the Board notes there is no evidence 
showing the veteran has difficulty understanding complex 
commands.  In contrast, the evidence shows the veteran is of 
average intelligence with overall normal intelligence and 
cognitive functioning.  See VA examinations dated August 
2002, October 2003 and July 2007.  In addition, he reported 
at the January 1999 VA examination that he understands 
directions but forgets them, and a January 2001 private 
medical record from Dr. G.A.K. reflects 

that the veteran was able to follow all of his commands.  
Therefore, the Board finds that, while the veteran clearly 
has problems remembering instructions, there is no evidence 
which shows he has difficulty understanding them.  

Review of the record shows the veteran's affect is fairly 
consistently described as full, wide, and/or appropriate, but 
has been intermittently described as depressed, limited, and 
blunted.  The evidence shows that he does not have a speech 
impairment as his speech has been variously described as 
relevant, coherent, normal, and spontaneous.  A February 1998 
VA outpatient treatment record reflects that the veteran's 
speech was occasionally pressured and slightly tangential; 
however, an April 1998 private medical record shows the 
veteran was conversant, without difficulty in language.  The 
evidence also consistently describes the veteran's judgment 
and insight as fair, good, and intact despite his recent 
report that he has bad judgment.  See July 2007 VA 
examination.  

The veteran has consistently reported experiencing anxiety, 
and stated on his September 1998 substantive appeal (VA Form 
9) that he has panic attacks more than once a week.  The 
Board finds i probative, however, that the veteran denied 
having panic attacks at the July 2007 VA examination, and 
failed to report experiencing panic attacks at every other 
objective clinical evaluation included in the record.  

As to work and social relationships, the veteran has reported 
that people get frustrated with him because he is unable to 
remember instructions and concentrate.  He has submitted 
numerous statements from previous employers which state that 
the veteran was personable and willing to try and do what was 
asked of him, but he had difficulty maintaining employment 
because he had difficulty remembering instructions.  
Therefore, the Board finds the preponderance of the evidence 
shows the veteran is able to establish employment and 
professional relationships, but has difficulty maintaining 
them.  With regard to the veteran's personal relationships, 
the Board notes that he has been married for 16 years and 
lives with his wife and son.  At the January 1999 RO hearing, 
the veteran testified that he was getting along with people 
"alright," and there is no indication that has changed. 


Based upon the foregoing, the Board finds the veteran's 
service-connected amnestic disorder warrants no more than a 
30 percent evaluation.  The evidence shows the veteran has 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  However, 
his functioning has been shown to be generally satisfactory 
with routine self-care, normal conversation, and good thought 
process.  As noted, the evidence shows the veteran's previous 
employers described him as willing to do his job but lacked 
the short-term memory to complete the tasks that were 
assigned to him.  In this regard, the Board finds especially 
probative that, despite the veteran's occupational 
impairment, the veteran has been successful in self-
employment as a handyman and working independently for the 
last 5 to 10 years.  

In rendering this conclusion, the Board does note the veteran 
exhibits some of the symptoms contemplated by the 50 percent 
evaluation; however, as discussed above, the preponderance of 
the evidence shows the veteran does not have a speech 
impairment, panic attacks more than once a week, difficulty 
in understanding complex commands, impaired judgment or 
abstract thinking, or difficulty in establishing effective 
work and social relationships.  The Board again notes that 
the service-connected disability is manifested by a short-
term memory impairment; however, the most recent VA 
examination in July 2007 revealed that his memory is only 
mildly impaired and that he has a normal remote or long term 
memory.  Therefore, the Board finds that the veteran's 
service-connected amnestic disorder more nearly approximates 
the social and occupational impairment contemplated by the 30 
percent rating.  

A 70 percent evaluation is not warranted in this case because 
the evidence shows the veteran has consistently denied 
experiencing suicidal ideation and has never been shown to 
manifest obsessional rituals which interfere with routine 
activities.  Furthermore, the veteran's speech has never been 
described as illogical, obscure, or irrelevant and there is 
no evidence of near-continuous panic or depression, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and 

hygiene.  The Board again notes that the veteran's 
occupational functioning is limited, but the evidence of 
record does not show the veteran is unable to establish and 
maintain effective relationships.  

Likewise, a 100 percent rating is not warranted because there 
is no evidence that the veteran has a gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent delusions or hallucinations, grossly 
inappropriate behavior, a persistent danger of hurting 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own names.  

The Board has considered the veteran's service-connected 
amnestic disorder under all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other diagnostic codes which provide a basis to assign an 
evaluation higher than the 30 percent rating currently 
assigned.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
it finds that, at no time since the filing of the veteran's 
claim for service connection, in July 1997, has his amnestic 
disorder been more disabling than as currently rated under 
this decision.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 30 percent for service-connected amnestic 
disorder, and the benefit-of-the-doubt is not for 
application.  See Gilbert, supra.  




ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent for service-connected amnestic disorder is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


